United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.S., Appellant
and
DEPARTMENT OF THE AIR FORCE,
WARNER ROBINS AIR FORCE BASE, GA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-535
Issued: June 11, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 12, 2012 appellant filed a timely appeal from a July 19, 2011 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a bilateral carpal tunnel condition in the
performance of duty.
FACTUAL HISTORY
On June 6, 2011 appellant, a 59-year-old sheet metal mechanic, filed a claim for benefits,
alleging that he developed a bilateral carpal tunnel condition causally related to employment
factors.
1

5 U.S.C. § 8101 et seq.

On June 10, 2011 OWCP advised appellant that it required factual and medical evidence
to determine whether he was eligible for compensation benefits. It asked him to submit a
comprehensive report from a treating physician describing his symptoms and the medical reasons
for his condition, with an opinion as to whether his claimed condition was causally related to his
federal employment. OWCP requested that appellant submit this evidence within 30 days.
In a May 21, 2002 report, received by OWCP on June 28, 2011, Dr. Martin A. Baggett,
Board-certified in orthopedic surgery, diagnosed mild bilateral carpal tunnel syndrome based on
a positive Tinel’s test and positive Phalen’s test. He stated that the condition could be
aggravated by appellant’s working with vibratory tools. Dr. Baggett recommended that he be
placed on light duty with no use of vibratory tools and no repetitive motion work. He advised
that appellant might ultimately require carpal tunnel release surgery to ameliorate his condition.
By decision dated July 19, 2011, OWCP denied the claim. It found that appellant failed
to submit sufficient medical evidence to establish that his claimed bilateral carpal tunnel
condition was sustained in the performance of duty.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing that the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged, and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury.3 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed, or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is usually rationalized medical
evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the

2

5 U.S.C. §§ 8101-8193.

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

2

nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.5
A claimant has the burden of establishing by the weight of the substantial, reliable and
probative evidence, a causal relationship between his claimed bilateral carpal tunnel condition
and his federal employment. This burden includes providing medical evidence from a physician
who concludes that the disabling condition is causally related to employment factors and
supports that conclusion with sound medical reasoning.6
ANALYSIS
The Board finds that appellant failed to submit sufficient medical evidence to establish
that his claimed bilateral carpal tunnel condition was related to factors of his employment.
Appellant submitted a May 21, 2002 report from Dr. Baggett, who diagnosed mild
bilateral carpal tunnel syndrome and stated that appellant might eventually need carpal tunnel
release surgery. Dr. Baggett placed appellant on light duty and restricted him from vibratory
tools and repetitive motion work.
Dr. Baggett’s report did not provide a rationalized medical opinion addressing how the
claimed condition was causally related to appellant’s employment duties as a sheet metal
mechanic. The weight of medical opinion is determined by the opportunity for and thoroughness
of examination, the accuracy and completeness of physician’s knowledge of the facts of the case,
the medical history provided, the care of analysis manifested and the medical rationale expressed
in support of stated conclusions.7 Dr. Baggett did not sufficiently describe appellant’s job duties
or explain the medical process through which such duties would have been competent to cause
the claimed condition. He did not address appellant’s preexisting conditions in any detail or how
appellant’s work duties were competent to cause this condition.8 The report is also of diminished
probative value because it was issued nine years prior to the date appellant filed his claim.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s conditions became apparent during a period of employment nor
the belief that his conditions were caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship.9 Causal relationship must be established by
rationalized medical opinion evidence and appellant failed to submit such evidence.
OWCP advised appellant of the evidence required to establish his claim; however, he
failed to submit such evidence. Consequently, appellant has not met his burden of proof to
establish that his claimed bilateral carpal tunnel condition was causally related to his
employment.
5

Id.

6

See Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

7

See Anna C. Leanza, 48 ECAB 115 (1996).

8

William C. Thomas, 45 ECAB 591 (1994).

9

See Anna C. Leanza, supra note 7.

3

On appeal appellant submitted a copy of an OWCP decision dated June 21, 2002, under
File No. xxxxxx770, which notified him that his occupational disease claim had been accepted
for bilateral carpal tunnel syndrome, as well as a copy of Dr. Baggett’s June 18, 2002 report.
This appeal was filed for review of the denial of appellant’s June 6, 2011 occupational disease
claim for OWCP File No. xxxxxx483. The Board has no jurisdiction to review appellant’s
medical evidence in conjunction with appellant’s previous 2002 accepted claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to meet his burden of proof to establish that his
claimed bilateral carpal tunnel condition in 2011 was sustained in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the July 19, 2011 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: June 11, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

